LaNdis, Judge:
'Counsel have submitted these cases on the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, as to merchandise covered by the protests enumerated in the annexed Schedule, which is incorporated herein:
1. _ That the merchandise represented by the items marked “A” and initialed SJS by Sadami J. Sako on the invoices accompanying the entries covered by the protests enumerated in the attached Schedule, assessed with duty at 10 cents per dozen pieces plus 25% ad valorem under the provisions of Item 533.31 or Item 533.33 of the Tariff Schedules of the United States and claimed properly dutiable at only 12.5% ad valorem under Item 533.14 of said Schedules, consists of certain mugs, Article No. '8275, which are articles of fine grained earthenware having a reddish-colored body and a lustrous glaze which is mottled, streaked, or solidly colored brown to black with metallic oxide or salt, are valued not over $1.50 per dozen articles, and are chiefly used for serving beverages.
2. That these protests may be deemed submitted on this stipulation and the record thus made.
*256Accepting this stipulation as an agreed statement of facts, we hold that the merchandise represented by the items marked with the letter “A,” and with the initials of the commodity specialist on the invoices covered by the entries and protests recited in schedule A, attached hereto and made a part hereof, consists of articles, other than teapots, chiefly used for preparing, serving, or storing food or beverages, of fine grained earthenware having a reddish-colored body and a lustrous glaze, which is mottled, streaked, or solidly colored brown to black with metallic oxide or salt, valued not over $1.50 per dozen, dutiable at 12.5 per centum ad valorem under TSUS item 533.14.
To the extent indicated the protests are sustained. In all other respects and as to all other merchandise the protests are overruled.
Judgment will be entered accordingly.